                            IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH CAROLINA
                                    CHARLESTON DIVISION
                                       IN ADMIRALTY

In the matter of the Complaint of       )            Civil Action No.: 2:18-cv-02396-DCN
MORAN ENVIRONMENTAL                     )
RECOVERY, LLC, as the owner of the      )
Vessel “Miss June” and her engines,     )            Consent Fourth Amended Scheduling
Tackle, appurtenances, etc.             )            Order
                                        )
For exoneration from, or limitation of, )
Liability,                              )
__________________________________ )

       Pursuant to the Federal Rules of Civil Procedure and Local Civil Rules of this Court, the parties

propose the following changes to the Third Amended Scheduling Order entered in the action:

       1-5. The parties are not seeking changes to the deadlines delineated in Paragraphs 1 through 5

of the Third Amended Scheduling Order.

       6.      Discovery: Discovery shall be completed no later than August 14, 2020. All discovery

requests shall be served in time for the responses thereto to be served by this deadline. All depositions

must be taken before this deadline.

       7.      Motions in Limine: Motions in limine must be filed three weeks prior to the trial date

established by the court.

       8.      Dispositive Motions: All dispositive motions and all Daubert motions shall be filed on

or before September 14, 2020.

       9.      Mediation: The parities stipulate that a mediation in the action has taken place.

       10.     Trial: This case will go to trial during the term of court beginning October 1, 2020.

       AND IT IS SO ORDERED.

                                                     ______________________________
                                                     David C. Norton
                                                     United States District Judge

       June 16, 2020
       Charleston, South Carolina
